Leneoot, Judge,
delivered the opinion of the court:
This case was originally heard by this court on April 3, 1931, and in a decision rendered on April 27, 1931, Judge Garrett dissenting, the judgment of the Customs Court was reversed. 19 C. C. P. A. (Customs) 59, T. D. 44895.
Within the time fixed by the rules of this court, appellee filed an application for a rehearing, which application was granted, and the case was reargued on October 7, 1931.
We have given careful consideration to the arguments presented upon rehearing and find no reason to change our original decision. For the reasons stated in said decision, the judgment of the lower court is reversed.